DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bend region,” as recited in claim 1, and “a laminated stack further comprising the structure as recited in claim 10, including the component, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 1, 3-5 and 8-10 objected to because of the following:  Regarding claim 1, “the structural feature,” last line of the claim, lacks proper antecedent basis.
Claims 3-5 and 8-10 depend upon claim 1 and inherit the same deficiency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the amended claim recites “the laminated stack further comprising a bend region.” However, the specification does not support or describe the bend region. The only reference is in the technical background discussion, but there also, no structural detail is disclosed.
Claim 3-5 and 8-10 depend upon clam 1 and inherit the same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5 and 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura (US 5,158,657) in view of Chen (US 2018/0146543), and Watanabe (US 2011/0247863).
Regarding claim 1, Kadokura, figure 1, discloses a component carrier, comprising: a laminated stack (Printed circuit board 1) comprising a plurality of electrically conductive layer structures and a plurality of electrically insulating layer structures (not explicitly disclosed, but obvious to have plurality of conductive layer and insulating layer in order to have desired wiring density, for example, Chen, explained below); the laminated stack further comprising a bend region (not explicitly disclosed but flexible carrier with bend is old and known in the art to enhanced flexibility, for example In re Leshin, 227 2d 197, 125 USPQ 416 (CCPA 1960); and a shielding structure (3) on the cap structure for shielding the structural feature.  
Chen, figure 4, discloses a laminated stack comprising a plurality of electrically conductive layer structures and a plurality of electrically insulating layer structures with signal traces (203), a cap layer (204, formed of solder resist, paragraph 0023), and a shielding structure comprising conductive layer (207, paragraph 0026), and an insulating layer (layer 208, paragraph 0027).
Watanabe, figure 2, discloses a flexible carrier (2) with a bend structure, including an electrically insulating layer (21), and electrically conductive trace (22), an insulating layer (23), a shield layer (24), and insulating layer (25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the carrier of Kadokura with the laminated stack layer with plurality of conductive layer and insulating layers, the cap structure formed of solder resist and a bend region, as taught by Chen, and 

 Regarding claim 3, the modified carrier of  Kadokura further discloses wherein the electrically conductive trace, the cap structure and the shielding structure are formed on both opposing main surfaces of the laminated stack (obvious as disclosed by Chen in order to have desired component density, as well as, requirement of the system). 
Additionally, providing wherein the electrically conductive trace, the cap structure and the shielding structure, is merely duplicating the known structure. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 4, the modified carrier of  Kadokura further discloses wherein in a cross- sectional view, the cap structure is substantially U-shaped (see figure).  

Regarding claim 5, the modified carrier of Kadokura further discloses wherein in a cross- sectional view, the shielding structure is substantially U-shaped (see figure).  

Regarding claim 8, the modified carrier of Kadokura further discloses wherein the shielding structure shields at least against one of electromagnetic radiation, in particular high- frequency radiation, heat radiation, infrared radiation, light, and humidity; and/or 

Regarding claim 9, the modified carrier of Kadokura further discloses wherein on top of the shielding structure, at least one of a surface finish and a further solder resist is formed (obvious as disclosed by Chen and Watanabe, including second protective layer disclosed by Kadokura).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified carrier, as applied to claim 1 above, and further in view of Salzman (US 2008/0055878) in view of Mikata (US 2018/0159209), and Ryu (US 2019/0304926).
Regarding claim 10, the modified carrier of  Kadokura does not disclose all the structure as recited in claim 10, such as, the carrier further discloses at least one of the following features: the component carrier comprises at least one component being surface mounted on and/or embedded in the component carrier, wherein the at least one component is in particular selected from a group consisting of an electronic component, an electrically non- conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, 


Salzman, figure 1 -2, discloses a component carrier, comprising: a laminated stack (Printed circuit board 115) comprising a plurality of electrically conductive layer structures and a plurality of electrically insulating layer structures; an electrically insulating cap structure (130, formed of thermosetting resin or thermoplastic resin, paragraph 0019) selectively covering a structural feature (141, 145, 146, integrated circuit, RF device, Acoustic wave filter, capacitor, transistor, paragraph 0012) at an exterior surface of the laminated stack; and a shielding structure (125) on the cap structure for shielding the structural feature.
Chen, figure 4, as applied above discloses a laminated stack comprising a plurality of electrically conductive layer structures and a plurality of electrically insulating layer structures with signal traces (203), a cap layer (204, formed of solder resist, paragraph 0023), and a shielding structure comprising conductive layer (207, paragraph 0026), and an insulating layer (protective layer 204, paragraph 0027).
Mikata, figure 3, discloses component carrier with a component (200) mounted on one side of a substrate (500) with resin layer (300) covering the component, as 
Ryu, figure 3, discloses a component carrier with component (1b) mounted (including wiring patters, paragraph 0050) on one side of a substrate (11), with sealing (14) covering component, and shielding (15). Ryu further discloses an antenna (20) on the other side of the substrate.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to have the carrier of the Kadokura, to be a part of the system having element as recited in claim 10, as taught by 
by Salzman, Chen, Mikata, and Ryu, in order to have the desired device. 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ (CCPA 1960).

The modified carrier of Kadokura discloses the structure by disclosing every element of the claim. Even if, Kadokura is found not to disclose every element of the claim because does not specifically state the board is used in a device with at least one component, as recited in the claim, it would have been obvious to one of ordinary skill in the art, at the time of effective filing date of the application, to use the carrier of Kadokura in an electronic device to allow internal circuitry to mounted / connected, such use being old and known in the art. Inspection of the electronic device  will reveal so. Kadokura himself, as stated above, teaches a circuit carrier (substrate) is used in optical 
Therefore, Kadokura meets the limitation.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai (US 8,218,267), figure 4, discloses a component carrier with an electrical conductive trace (15a, 15b), an insulating layer (33) covering the electrical conductive trace, and shielding layer (30).
Ho (US 2015/0034364), figure 10, discloses a component carrier with a flexible substrate (110), an electrical conductive trace (12), an insulating layer (covering layer 14) covering the electrical conductive trace, and shielding layer (22).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / May 5, 2021